Action to recover damages for wrongful death. Intestate, the driver of an automobile, was a party to a collision with another automobile, from the scene of which he fled in violation of law. He was pursued by two policemen in a police car. After his car was brought to a stop, he was wounded by a bullet fired by one of the police officers, and he died therefrom. Witnesses for plaintiff testified that the intestate was standing at the front of his car when he was shot. Witnesses for defendants testified that the intestate emerged from his car and *912ran forward, that he disregarded the officer’s command to stop, that the officer fired a single shot, intended as a warning, that the bullet struck the side of the intestate’s car and was there deflected and struck him. The appeal is from a judgment entered on a jury verdict in favor of defendants. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.